Citation Nr: 1339992	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  07-34 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied entitlement to the benefits sought.

In January 2008, the Veteran and his wife testified at a local hearing held at the RO before a Decision Review Officer (DRO); the transcript is of record.

In June 2011, the Board remanded the Veteran's claims for additional development.  The case has since been returned to the Board for further appellate consideration.  

In August 2012, the Appeals Management Center (AMC) granted service connection for posttraumatic stress disorder (PTSD) with depression and assigned a 50 percent disability rating, effective March 4, 2005.  As of the date of this REMAND, there is no indication that the Veteran is in disagreement with the disability rating or effective date assigned for his service-connected PTSD with depression.  As the full benefit sought has been granted with respect to the Veteran's claim for service connection for PTSD with depression, no issues remain before the Board for further appellate consideration with respect to that claim.  

With the exception of the October 2013 brief, the Veteran's electronic claims files in Virtual VA and VBMS are negative for any additional information or evidence pertinent to the claims remaining on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that it remains incomplete for the purpose of adjudication of the claims remaining on appeal.

Hearing Loss and Tinnitus

The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus disabilities had onset during service and are due to acoustic trauma from military noise exposure to fighter jets and artillery fire during service.  

A review of the record shows that the Veteran has provided inconsistent statements as to the date of onset of his current bilateral hearing loss and tinnitus disabilities.  During the January 2008 hearing, he testified that he noticed the presence of hearing loss while working on the flight line in Vietnam, mostly during combat, and that he initially noticed tinnitus during his second year of military service.  An April 2004 VA treatment note, however, shows that he complained of tinnitus and decreased hearing in the right ear "for a while."  During a May 2007 VA audiology consultation, he reported a gradual decrease in hearing "over the past several years" and "longstanding" bilateral tinnitus.

During the January 2008 hearing, the Veteran indicated following his discharge from service, he underwent regular post-service occupational audiological evaluations; however, he was unsure if such records were available for review or how to obtain them.  No development efforts have been made to obtain the Veteran's post-service occupational treatment records and evaluation reports.  Given that the Veteran retired from his occupation doing machine maintenance and operation at a water treatment plant where he worked from 1975 to 2002 due to short-term turned permanent disability, occupational treatment records and evaluations pertaining to that employment may still exist.  Also, a September 2010 VA treatment record references tests requested by the Department of Labor pertaining to the Veteran's post-service employment as a uranium minor from 1969 to 1972.  As the records from the Department of Labor and the Veteran's employers may contain information relevant to the claims on appeal, development efforts are necessary to obtain them.

Low Back and Bilateral Leg Conditions 

The Veteran contends that his current low back condition, diagnosed as lumbar degenerative disc disease, had onset during his active military service and is due back strains/sprains sustained during service in 1966 (undocumented) and 1968 (documented) due to lifting and moving of heavy ammo crates.  He contends that he has bilateral lower leg disabilities due altered body mechanics from compensating for low back pain. 

The Veteran has consistently reported that he experienced ongoing low back and lower extremity symptomatology following discharge from military service for which he underwent chiropractic treatment and which culminated in a L3-L4 laminectomy in 1973.  He has consistently stated that records pertaining to such treatment have since been destroyed and are therefore unavailable for review.  

The oldest post-service VA treatment records currently associated with the claims file for review are dated in 2000.  In an April 2006 statement, the Veteran said that in 1970 he underwent an Agent Orange examination at a VA hospital in Albuquerque.  He indicated that records pertaining to his back were requested by the VA hospital at that time, thus, he requested that records from that examination be obtained for review.  Other information and evidence in the claims file suggests that an Agent Orange examination may have been performed at the Albuquerque VAMC in 1985.  There is no indication that archived or retired records pertaining to the Veteran have been requested or associated with the claims file for review.

Similarly, there are multiple notations in the Veteran's VA treatment records which reference scanned treatment records and diagnostic imaging and examination reports in VISTA imaging pertinent to the Veteran's claimed low back and bilateral leg disabilities.  Complete VISTA imaging documents must be obtained and associated with the claims file.  

Finally, while the Veteran was afforded a VA spine examination in July 2011 to determine the nature and etiology of any currently diagnosed low back and leg disability, the Board finds the examination and opinion to be inadequate for the purpose of adjudication the Veteran's claims.  The examiner diagnosed degenerative joint disease of the lumbosacral spine and found no disability of either lower extremity.  VA treatment records, however, show right knee diagnoses of a torn meniscus in September 2009 and medial compartment degenerative joint disease in November 2009.  The examiner opined that he could not resolve the issue of etiology of the Veteran's lumbar spine degenerative joint disease without resort to mere speculation.  He reasoned that the record contained a lack of documentation of a back condition and chronicity or treatment during the Veteran's active service.  In light of the need to remand the claims for additional records development and given the July 2011 examiner's questionable review of the claims file and incomplete of examination of the lower extremities, it is necessary to afford the Veteran an additional examination to determine the nature and etiology of the his claimed low back and bilateral leg disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant records contained in VISTA imaging and VA medical and audiological treatment records and agent orange examination reports, to include numerical findings on any audiometric evaluations, from the Albuquerque VAMC/Gallup CBOC dating prior to 2000 and since June 2011.  The request must state that all records repositories for retired and archived records must be searched and that any response received must state that a search of all records repositories for retired and archived records was performed.  All records requests and responses received must be associated with the claims file.

2.  Contact the Veteran and request that he identify the names and addresses of his employers where he worked as a uranium miner from 1969 to 1972 and as a machine maintenance worker and operator at a water treatment plant from 1975 to 2002.  All records requests and responses received must be associated with the claims file.

3.  Using any information provided by the Veteran, request from all identified employers reports of all medical and audiological occupational treatment records and reports of all medical and audiological evaluations and examinations dating since 1969.  All records requests and responses received must be associated with the claims file.

4.  Regardless of whether the Veteran responds to directive # 2 above, request from the Department of Labor and the New Mexico Workers Compensation Administration any records pertaining to the Veteran and any claim for workman's compensation and/or disability benefits related to his employment as a uranium miner from 1969 to 1972 and as a machine maintenance worker and operator at a water treatment plant from 1975 to 2002.  All records requests and responses received must be associated with the claims file.

5.  Schedule the Veteran for a VA spine examination with an appropriate examiner other than the examiner who conducted the July 2011 spine examination.  The claims folder, to include any relevant records in Virtual VA, must be reviewed in conjunction with the examination.  The examiner should identify all current diagnosis of the lower back and lower extremities and should opine as to whether it is at least as likely as not that any diagnosed condition(s) occurred during active service or within 1 year of discharge or is caused or aggravated by any incident of the Veteran's active service to include heavy lifting therein.  The examiner is requested to acknowledge and discuss the Veteran's presumed treatment for a low back sprain/strain in 1966 (see 38 C.F.R. § 1154(b)), the December 1968 service treatment record for low back pain, the Veteran's lay statements as to the history of his claimed low back disability and continuity of symptomatology since discharge from service until he underwent L3-L4 laminectomy in 1973, his October 2002 statement to the SSA outlining his post-service occupations and occupational duties, his June 2002 SSA work history report, and his June 2002 SSA Adult Disability Report that describes the history of his claimed low back disability should be reviewed and discussed.

The examiner is also asked to determine whether there are any neurological or muscular disabilities in the lower extremities, and if so whether it is at least as likely as not that they are due to or aggravated (permanently worsened beyond normal progression) by the low back disability.  The examiner must acknowledge and discuss the Veteran's reports of leg crams during service examinations, the Veteran's lay statements and testimony pertaining to ongoing leg crams (mostly during the nighttime) since discharge, and diagnoses of degenerative joint disease and a torn meniscus in the right knee in September and November 2010 VA treatment records. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

